DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 1 and cancelled claim 9. Claims 1-8 and 10 are pending and considered in the present Office action.

All of the prior art rejections of the claims are withdrawn in view of the amendment. However, a new ground of rejection is necessitated by amendment.

The double patenting rejection is withdrawn in view of the amendment.

Inoue is still used to reject the claims. Applicant’s arguments with respect to Inoue are addressed next.

Response to Arguments
Applicant argues Inoue fails to disclose the following underline features:

    PNG
    media_image1.png
    120
    600
    media_image1.png
    Greyscale

This argument is not persuasive because Inoue clearly shows the lower case (e.g., 219) has an opening (e.g., 255); moreover, the heat conducting plate (e.g., 233) is independent from the lower case (i.e., separate pieces) and covers the opening (e.g., 255), see e.g., Fig. 8. Finally, the lower case (e.g., 219) is provided therein with a heat conducting structural adhesive (e.g., 234) fixed to the lower case (e.g., 219) and the heat conducting plate (e.g., 233) is connected to the plurality of battery cells through the heat conducting structural adhesive (e.g., 234).

Applicant’s arguments with respect to Meintschel and Benedict have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Inoue et al. (US 2010/0015512), hereinafter Inoue.
Regarding Claim 1, Inoue teaches a battery module (see e.g., Figs. 1 and 7), comprising: a lower case 119 (also 219) having an opening (e.g., 255); a plurality of battery cells 111 (or 211) sequentially stacked and received in the lower case (119, 219); and a heat conducting plate 133 (or 233) independent from (i.e., separate pieces) the lower case (e.g., 219)  and covers the opening (e.g., 255), wherein a boss 131 (or 231) is formed on the lower case (i.e., on 129 of 119 or 229 of 219); the heat conducting plate (133, 233) is provided with a receiving hole (into which 131 is screwed to fix 119 to 133); and the boss (131) fits in the receiving hole, and a part or an entirety of the boss is fixed in the receiving hole (to fix 119 to 133, or 219 to 233), see e.g., Figs. 1-2, and paras. [0104] and [0145]; the lower case (e.g., 219) is provided therein with a heat conducting structural adhesive (e.g., 234) fixed to the lower case (e.g., 219) and the heat conducting plate (e.g., 233) is connected to the plurality of battery cells through the heat conducting structural adhesive (e.g., 234).
Regarding Claim 2, Inoue teaches the lower case (119, 219) is made of an insulating material (i.e., insulating resin, see e.g., paras. [0101] and [0143]. 
Regarding Claim 3, Inoue teaches the heat conducting plate 133, 233 is made of metal (i.e., aluminum, see e.g., paras. [0105] and [0147]. 
Regarding Claim 4, Inoue teaches the receiving hole is a circular hole (considering the shape of the screw 131, 231, see e.g., Fig. 9D), and the boss forms a connecting portion (neck portion inserting into the base 133) and a limiting portion (head portion seen on top of portions 129 and 229 of 119 and 219, respectively); the connecting portion is located in the receiving hole (of base 133 and 233), and the limiting portion limits (the movement of) the heat conducting plate (133, 233).
Regarding Claim 6, Inoue teaches a plurality of receiving holes is provided, and the plurality of the receiving holes is arranged at an edge portion of the heat conducting plate along a length direction of the battery module; and/or the plurality of the receiving holes is arranged at the edge portion of the heat conducting plate along a width direction of the battery module (see annotated Fig. 7 below).

    PNG
    media_image2.png
    286
    417
    media_image2.png
    Greyscale

Regarding Claim 10, Inoue further teaches comprising an upper cover (i.e., 117 or 143), wherein the upper cover and the lower case define a receiving cavity for receiving the plurality of the battery cells 111, see e.g., Fig. 2.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2018/0138559) in view of Inoue et al. (US 2010/0015512, of record), hereinafter Omura and Inoue.
Regarding Claim 1, Omura teaches a battery module (e.g.,  100, 200, 300, etc., see e.g., Figs. 1-2, and 6-7), comprising: a lower case (e.g., 21, labelled in annotated Fig.2) having an opening (best seen in e.g., Figs. 1-2 and 7); a plurality of battery cells 1 sequentially stacked and received in the lower case 21; and a heat conducting plate 30 independent from (i.e., separate pieces) the lower case (e.g., 21)  and covers the opening (see e.g., Fig. 7), wherein a boss (e.g., 41) is formed on the lower case (e.g., 21); the heat conducting plate (30) is provided with a receiving hole (i.e., hole which receives 41); and the boss (41) fits in the receiving hole (see e.g., Figs.), and a part or an entirety of the boss is fixed in the receiving hole.

    PNG
    media_image3.png
    625
    973
    media_image3.png
    Greyscale

Omura does not teach the lower case (e.g., 21) is provided therein with a heat conducting structural adhesive fixed to the lower case (e.g., 21) and the heat conducting plate (e.g., 30) is connected to the plurality of battery cells 1 through the heat conducting structural adhesive. However, Inoue teaches a lower case (e.g., 219) is provided therein with a heat conducting structural adhesive (e.g., 234) fixed to the lower case (e.g., 219) and the heat conducting plate (e.g., 233) is connected to the plurality of battery cells 211 through the heat conducting structural adhesive (e.g., 234), see e.g., para. [0145]; the heat produced by the batteries due repetitive charging and discharging is dissipated efficiently, thereby providing excellent heat dissipation, see e.g., para. [0159]-[0162]. It would be obvious to one having ordinary skill in the art to provide a heat conducting structural adhesive fixed to the lower case, such that the heat conducting plate is connected to the plurality of cells through the heat conducting structural adhesive to achieve excellent heat dissipation, as suggested by Inoue. 
Regarding Claim 3, Omura teaches the heat conducting plate is made of metal, e.g., aluminum, see e.g., para. [0045]. 
Regarding Claim 4, Omura teaches the receiving hole is a circular hole, and the boss forms a connecting portion and a limiting portion; the connecting portion is located in the receiving hole, and the limiting portion limits the heat conducting plate, see e.g., Fig. 2 and 9.
Regarding Claim 6, Omura teaches a plurality of receiving holes is provided, and the plurality of the receiving holes is arranged at an edge portion of the heat conducting plate along a length direction (stacking direction of the cells 1 in Fig. 2) of the battery module; and/or the plurality of the receiving holes is arranged at the edge portion of the heat conducting plate along a width direction (may be interpreted as the stacking direction of the cells in Fig. 2) of the battery module, see e.g., Figs. 2 and 9.
Regarding Claim 7, Omura teaches the lower case comprises two side plates (21, e.g., one on each side of a cell 1) and two end plates (22, or 3), and the two end plates are respectively fixedly connected to the two side plates (i.e., in the case of 21, 22, the end plates 22 are fixedly connected to the side plates 21 because they are integral, or in the case of 21, 3, the end plates 3 are fixedly connected to the side plates 21 via screws, best seen in fig. 2); a plurality of bosses 41 corresponding to the plurality of receiving holes is arranged at bottoms of the two side plates (23 of 21) along the length direction (stacking direction of the cells 1 in Fig. 2) of the battery module.
Regarding Claim 8, Omura teaches each of the two side plates (21) comprises a first plate (labelled in annotated Fig. 2) and a second plate 23 which are connected in an L shape (see 21 in figs. 2-3); the first plate (21) extends along a height direction (labelled in annotated Fig. 2) of the battery module; the second plate (23) extends along the width direction (perpendicular to the height direction) of the battery module; and the plurality of bosses 41 is disposed on the second plate (23, see e.g., Fig. 2).
Regarding Claim 10, Omura teaches the battery module further comprises an upper cover (labelled in annotated Fig. 2), wherein the upper cover and the lower case define a receiving cavity for receiving the plurality of battery cells, see e.g., Fig. 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omura in view of Tatematsu et al. (US 2009/0042099), hereinafter Tatematsu.
Regarding Claim 5, Omura teaches a surface of the boss facing away from the plurality of battery cells is substantially flush with a surface of the heat conducting plate facing away from the plurality of battery cells, see e.g., annotated Fig. 7. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. 

    PNG
    media_image4.png
    806
    977
    media_image4.png
    Greyscale

It is further noted that if boss 41 sticks out past plate 30C, as shown in Fig. 10, the boss 41 and nut 42 are more likely to get snagged by a road circumstance (e.g., speed bump). However, by making boss 41 (and nut 42 thereon) flush with plate 30, the bolt and nut are sheltered from potential damage (e.g., being grazed by a speed bump). It would be obvious to one having ordinary skill in the art to make a surface of the boss facing away from the plurality of battery cells flush with a surface of the heat conducting plate (e.g., center of 30C) facing away from the plurality of battery cells to prevent any damage to the boss (and nut thereon), thereby protecting the fixation mechanism of the lower case to the heat conducting plate.
Omura does not teach the hole is tapered. However, Tatematsu teaches fixing layers of a battery 10 by inserting a tapered boss 53 into tapered receiving hole 56; the configuration effectively suppresses the deviation of the layers, see e.g., Fig. 6 and para. [0050]. It would be obvious to one having ordinary skill in the art the hole (and bolt) of Omura is tapered to prevent the displacement of the lower case and heat conducting plate, as suggested by Tatematsu. Further, a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP § 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729